UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6304


ROBERT LEE WALSH,

                Petitioner - Appellant,

          v.

UNITED   STATES  OF   AMERICA;  DISTRICT   COURT,  Clerk   of
Charleston Division; MILDRED L. RIVERA, Warden FCI Estill,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:10-cv-00085-RMG)


Submitted:   April 6, 2012                    Decided:   April 13, 2012


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Walsh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    Lee   Walsh,      a       federal   prisoner,     appeals    the

district       court’s     order     accepting        the    recommendation     of    the

magistrate judge and dismissing Walsh’s 28 U.S.C.A. § 2241 (West

2006 & Supp. 2011) petition.                Walsh has also filed a motion to

supplement his informal brief.                 We have reviewed the record and

find no reversible error.                 Accordingly, we grant in part and

deny in part his motion to supplement his informal brief and

affirm the district court’s judgment. *                      Walsh v. United States,

No. 8:10-cv-00085-RMG (D.S.C. Oct. 28, 2010).                          We dispense with

oral       argument     because     the    facts      and    legal     contentions    are

adequately      presented      in    the    materials         before    the   court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
       Absent exceptional circumstances, this court generally
does not consider arguments raised for the first time on appeal.
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                               2